DETAILED ACTION
This action is responsive to the pending claims, 1-15, received 03 September 2021. Accordingly, the detailed action of claims 1-15 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid et al (US 20180164790 A1, hereafter referred to as Reid).

Regarding claim 1, Reid teaches a system for utility network system engineering, comprising: 
a server connected to a plurality of client devices via a network (Reid [0037, Fig 2-30] teaches a control monitoring device connected to a plurality of sensors and actuators [0040-0041, Fig 2-34, 36], HMI [0037, 0041, Fig 2-26] and client terminals [Fig 2-46, Fig 5-46, Fig 5-156]), the server configured to: 
generate a utility network system model having project information data (Reid [0074] discloses the control monitoring device maintaining and managing a persisted model including a golden copy that describe various aspects of the control and monitoring system [0054, 0073]); 
upon receiving a first request from a client device of the plurality of client devices (Reid [0058, 0051] discloses a client requesting data in the data model. Likewise, [0080] discloses a client providing a subscription request to a collaborative session), transmit the utility network system model to the client device (Reid [0058] discloses the client receiving a copy of the data model. Additionally, Reid [0080, 0082] teaches a user receiving a full or partial data model); 
receive first change data from the client device (Reid [0057, 0081] discloses a client updating state data, wherein the state data includes modifications to state, value of data and management of parameters (Reid [0057, 0091]), wherein the first change data comprises change data for at least one of utility network asset data, engineering change data, and network configuration change data (Reid [0057, 0040]); 
synchronize the first change data with the project information data on a queue-based basis (Reid [0076, 0081] teaches receiving and queueing incoming change requests, carrying out the requested change, wherein change requests are queued [0076, 0087] while pending until being committed [0073, 0075]), and transmit the synchronized project information to one or more client devices (Reid [0075, 0076, 0081] teaches the state element changes are provided to other components with the network) associated with a list of registered project list users (Reid [0080-0081] teaches providing the updates to the golden copy to subscribing audience members, wherein subscribing audience members previously requested inclusion in a collaborative session [0080]).  

Regarding claim 2, Reid teaches the limitations of claim 1, as set forth above.
Additionally, Reid teaches the system wherein each client device of the plurality of client devices comprises a thin client configured to: generate a graphical user interface for display on a display of the each client device of the plurality of client devices, wherein the graphical user interface is at least one of web-based schematic, single-line diagram view, geospatial view, fluid flow, cross-sectional view, 3D view, layout view, street view, process diagram, protection view, and trending chart (Reid [0036, 0042, 0062, 0064, 0071, 0099] teaches displaying dynamic server content in a design time environment in a viewer, such that device elements are presented via web-based viewer and enable users to configure attributes of the HMI and control and monitoring devices [0071]); 
generate the first request (Reid [0051] discloses an access request and subscription request [0080]); 
transmit the first request to the server (Reid [0051] teaches transmitting an access request to the HMI and transmitting a subscription request to the control monitoring device hosting a collaborative session [0080]); 
receive the utility network system model (Reid [0058] discloses the client receiving a copy of the data model. Additionally, Reid [0080, 0082] teaches a user receiving a full or partial data model); 
store the utility network system model in a client device local database (Reid [0054] discloses locally cached copy of data models. Moreover, [0074] teaches each component includes a container containing state elements); 
upon receiving one or more local change data (Reid [0057] discloses changes submitted by the user made to a local data store), generate the first change data (Reid [0076] discloses a modified project file); 
transmit the first change data to the server (Reid [0076] discloses transmitting a modified project file); and 
upon receiving the synchronized project information (Reid [0081] discloses receiving and applying changes), update the graphical user interface with one or more data from the synchronized project information (Reid [0089] discloses the changes, delta script, update spatial location of elements on a display).  

Regarding claim 3, Reid teaches the limitations of claim 2, as set forth above.
Additionally, Reid teaches the system, wherein the graphical user interface further comprises at least one of human-machine interface (HMI) dashboards (Reid [0034, 0036] teaches a user interacting with change aspects of an HMI via an interface), underground assets, underground cross-sectional piping and cable views, 3D views, logical diagrams and wiring diagrams.  

Regarding claim 7, Reid teaches the limitations of claim 2, as set forth above.
Additionally, Reid teaches the system wherein each client device of the plurality of client devices further comprises at least one of camera access service with image recognition, gyro access service, biometric recognition access service, payment access service, microphone access service with speech recognition, augmented reality access service, holographic display access service, inking service, and touch screen access service (Reid [0048, 0043] discloses input by touching a location on a touch screen).  

Regarding claim 14, Reid teaches the limitations of claim 1, as set forth above.
Additionally, Reid teaches the system wherein the server further comprises a computation engine configured to generate the utility network system model (Reid [0058] discloses determining which copy of the data model of the control and monitoring system to serve the client) .  

Regarding claim 15, Reid teaches the limitations of claim 14, as set forth above.
Additionally, Reid teaches the system wherein the server further comprises a computation distributor that monitors a computation load (Reid [0058] discloses monitoring the load of components) and dynamically creates multiple instances of the computation engine (Reid [0058] discloses moving to an overflow source upon a determination a threshold is met).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4, 12 rejected under 35 U.S.C. 103 as being unpatentable over Reid et al (US 20180164790 A1, hereafter referred to as Reid) as applied above regarding claim 2, further in view of Billi-Duran et al (EP 3300005 A1, hereafter referred to as Billi).

Regarding claim 4, Reid teaches the limitations of claim 2, as set forth above.
However, Reid does not explicitly teach the system wherein the graphical user interface further comprises a geographic information system (GIS) model which automatically displays equipment information of a network asset when the client device is in physical proximity to the network asset.  
Billi, in an analogous art, teaches the system wherein the graphical user interface further comprises a geographic information system (GIS) model (Billi [0072] discloses global positions techniques to track the location of a device with the plant environment) which automatically displays equipment information of a network asset when the client device is in physical proximity to the network asset (Billi [00023, 0045, 0003] discloses generating and delivering, for presentation, information for device and machines that are in the user’s field of view).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reid in view of Billi in order to configure the graphical user interface, as taught by Reid, to further comprises a geographic information system (GIS) model which automatically displays equipment information of a network asset when the client device is in physical proximity to the network asset, as taught by Billi.
One of ordinary skill in the art would have been motivated in order to reduce or eliminate the number of data items being rendered on the user’s augmented reality presentation ensuring the user’s line of sight is not obstructed by data items while the user is moving at a predetermined rate of movement (Billi [0073]).

Regarding claim 12, Reid teaches the limitations of claim 2, as set forth above.
However, Reid does not explicitly teach the system wherein the server is further configured to transmit the synchronized project information based on designated areas of responsibility.  
Billi, in an analogous art, teaches the system wherein the server is further configured to transmit the synchronized project information based on designated areas of responsibility (Billi [0082, 0101, Abstract] teaches selecting and restricting types of data to be presented to a user based on the user’s role).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reid in view of Billi in order to configure the transmission of synchronized project information, as taught by Reid, to be based on designated areas of responsibility, as taught by Billi.
One of ordinary skill in the art would have been motivated in order to reduce or eliminate the number of data items being rendered on the user’s augmented reality presentation ensuring the user’s line of sight is not obstructed by data items (Billi [0073, 0082, 0101] discloses using contextual information to configure, including reducing [0073], the number of items being rendered, wherein contextual information includes a role of the recipient).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Reid et al (US 20180164790 A1, hereafter referred to as Reid) as applied above regarding claim 2, further in view of Kim (US 2016019586 A1, hereafter referred to as Kim).

Regarding claim 8, Reid teaches the limitations of claim 2, as set forth above.
However, Reid does not explicitly teach the system wherein the graphical user interface further comprises one or more engineering rules.  
Kim, in an analogous art, teaches the system wherein the graphical user interface further comprises one or more engineering rules (Kim [0294] discloses displaying rules pertaining to network devices).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reid in view of Kim in order to configure the graphical user interface, as taught by Reid, to comprise one or more engineering rules, as taught by Kim.
One of ordinary skill in the art would have been motivated in order to relate functionalities of multiple network devices to each other (Kim [0294]).

Claim 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Reid et al (US 20180164790 A1, hereafter referred to as Reid) as applied above regarding claim 2, further in view of Kamat et al (US 20140200863 A1, hereafter referred to as Kamat).

Regarding claim 9, Reid teaches the limitations of claim 2, as set forth above.
However, Reid does not explicitly teach the system wherein the graphical user interface further comprises one or more extended reality applications to display one or more virtual objects.  
Kamat, in an analogous art, teaches the system wherein the graphical user interface further comprises one or more extended reality applications to display one or more virtual objects (Kamat [0033-0035] teaches a virtual 3D scene including 3D models of real-world objects and virtual objects in the scene [0050-0053]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reid in view of Kamat in order to configure the graphical user interface, as taught by Reid, to comprise one or more extended reality applications to display one or more virtual objects, as taught by Kim.
One of ordinary skill in the art would have been motivated in order to enhance safety by providing visual representations to prevent a user from operating in a misinformed state such that users are able to view a complex network more clearly (Kamat [0072-0073]).

Regarding claim 10, Reid teaches the limitations of claim 2, as set forth above.
However, Reid does not explicitly teach the system wherein the thin client further comprises augmented reality with predictive what-if analysis combined with safety information.  
Kamat, in an analogous art, teaches the system wherein the thin client further comprises augmented reality (Kamat [0046] discloses presenting on-demand attribute display of scene objects including visual warnings [0092] and data [0069]) with predictive what-if analysis combined with safety information (Kamat [0045-0046, 0092] discloses analysis resulting in warnings to the operator with vital information, wherein the warnings include collision warnings to prevent impacts [0074, 0072, 0069, 0034]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reid in view of Kamat in order to configure the graphical user interface, as taught by Reid, to comprise augmented reality with predictive what-if analysis combined with safety information, as taught by Kim.
One of ordinary skill in the art would have been motivated in order to enhance safety by providing visual representations to prevent a user from operating in a misinformed state such that users are able to view a complex network more clearly (Kamat [0072-0073]).

Allowable Subject Matter
Claim 5-6, 11, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al (CN 206147757 U,);
Prunier et al (US 20210264686 A1);
Yerli (US 20160171740 A1);
Hepworth (US 20150213157 A1);
Reid (US 20130123948 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446